DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on p. 6 with respect to the objection of claim 9 for a claim term lacking antecedent basis have been fully considered.  The objection is withdrawn in view of the amendment.
Applicant’s remarks on p. 6 and amendments with respect to the “modules” recited in claims 8-11 which invoked 35 U.S.C. 112(f) have been fully considered.  The amendment to modify by structure in the form of a processor results in the claims no longer invoking 35 U.S.C. 112(f).
Applicant’s remarks on pp. 6-7 and amendments with respect to the subject matter eligibility rejection have been fully considered.  Each of independent claims 1 and 13 prescribe a combination of elements which is significantly more than any abstract ideas recited and is sufficiently integrated into a practical application.  The rejection under 35 U.S.C. 101 is therefore withdrawn.
Applicant’s remarks on pp. 8-9 with respect to the indefiniteness rejections of claims 1-15 under 35 U.S.C. 112(b) have been fully considered.  Applicant’s amendments to independent claims 1 and 13 are sufficient to withdraw the first grounds of rejection as the procedure is clearly delineated within the claims.  Applicant’s remarks with respect to the “predetermined order” of claim 8 have been fully considered and are persuasive.  The indefiniteness rejection of 
Applicant’s remarks with respect to the prior art rejection in view of Kawabata have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection necessitated by amendment.  Kawabata remains applicable for features related to the probe and indicating probe motion.
Applicant submits on p. 10 that in Kawabata the ultrasound signals are transmitted “regardless of the determination made by the movement determination unit [...]’ and concludes that Kawabata fails to teach that “the ultrasound probe is configured to transmit a first ultrasound signal towards a region of interest and receive echo signals from the region of interest when the motion signal indicates that the ultrasound probe is stationary.”  However, the language of claim 1 does not specifically preclude transmission and reception of signals at any time or under any conditions and only recites that “when” the probe is stationary the signals transmitted and received and the procedure is executed.  Further, the “comprising” transitional phrasing of the claim is open-ended and does not exclude additional or unrecited elements, including transmitting and receiving signals when the probe is not stationary.  See MPEP § 2111.03.  Further with respect to system claim 1, the probe of the prior art is inherently capable of transmitting and receiving signals “when” a motion signal indicates that the probe is stationary, as this represents an intended use of the probe.  
Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), and noting that a contingent limitation recited in a method claim is broader than a contingent limitation recited in a system claim.  It is also noted that applicant’s dependent claim 15 specifies that an additional (“second”) ultrasound signal is transmitted before the initiation of ultrasound acquisition in response to the probe being stationary.  Applicant’s own dependent claim is demonstrative that the language of parent claim 13 is not mutually exclusive with transmitting ultrasound signals even when the probe has not been identified as stationary.
Applicant notes on pp. 10-11 that Kawabata does not teach features related to the specific diagnosis procedure; however, Burlina et al. (US 2013/0197370) is introduced to address these limitations.
	Applicant’s remarks on p. 11 with respect to claim 11 and the obviousness rejection incorporating Futamura have been fully considered.  The rejection is updated to address the claim as amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 5, 8, 9, 10, 12, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burlina et al. (US 2013/0197370) in view of Kawabata (US 2015/0126869).
Burlina discloses an ultrasound system and associated processor-executed method for determining whether a pneumothorax is present in a region of interest, as in the abstract.  Burlina’s procedure is performed on ultrasound image data, as in [0018] and shown in Fig. 4 and includes (1) extracting features in the form of a pleural interface over multiple frames (step 310 in Fig. 7), as in at least [0046], (2) identifying the presence or absence of at least lung sliding in at least [0008] and [0020], and (3) delivering a result based on the identification (step 330 in Fig. 7 and [0029], in which a report is generated in consideration of whether a pneumothorax is present).  Burlina further teaches that when pleural sliding is detected, the region is identified as 
Burlina is not specific to executing the motion sensor associated with the ultrasound probe or executing the procedure when a motion signal indicates that the probe is stationary.  However, in the same field of ultrasound diagnostics, Kawabata teaches an ultrasound system and associated method which includes a probe 101 and motion sensor (movement determination unit) 74 which is embedded in the ultrasound probe (and therefore coupled to it, as claimed), and optionally takes the form of an accelerometer or gyro sensor, as in [0062].  The motion sensor is exploited to determine whether the probe is moving or stationary in step S008 of Fig. 4 and generates an associated signal, as in [0056] and [0079], in which the scenario of no movement is prescribed.  When the motion signal indicates that there is no movement (i.e., the probe is stationary), as in step S008 of Fig. 4, a predetermined procedure is performed, in the form of at least steps S009-S0011 and S014 of Fig. 4.  It would have been obvious to those skilled to modify the system and method of Burlina to initiate the diagnostic procedure when the probe is determined to be stationary, as taught by Kawabata.  One skilled would be motivated to do so as a stationary probe would eliminate sources of interfering motion artifacts.
The ultrasound probe of the modified system is capable of transmitting a signal and receiving echo signals when the motion signal indicates that the ultrasound probe is stationary, as this represents an intended use of the probe.  See MPEP § 2114(II) specifying that the manner of operating the device does not differentiate an apparatus claim from the prior art.  Specifically, additional (“second”) ultrasound signal is transmitted before the initiation of ultrasound acquisition in response to the probe being stationary.  Applicant’s own dependent claim is demonstrative that the language of parent claim 1 is not mutually exclusive with transmitting ultrasound signals even when the probe has not been identified as stationary.
Regarding claims 4, 5 and 9, the report of Burlina cited with respect to claim 1 corresponds to a generated indication that the procedure has completed.  User interface 140 generates the report and provides visual outputs, as in [0027].  
Regarding claim 8, the pleural interfaces identified over multiple frames cited from Burlina in addressing claim 1 are “in accordance with a predetermined order” based on the temporal order in which the frames were acquired.  Each current frame subject to the analysis is inclusive of the “current region of interest” as claimed.
Regarding claim 10, the system is understood to accommodate an action to not record to delete the result of a current region of interest.  This represents a manner in which the system is intended to be used.  User input 140 additionally is configured to “display information indicating .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burlina et al. (US 2013/0197370) in view of Kawabata (US 2015/0126869), as applied to claim 1, and further in view of Futamura (US 2015/0146855).
The modified system of Burlina includes all features of the invention as substantially claimed, as detailed above, but is not specific to hardware/software for calculating a ratio between acoustic shadow and the total area of the region of interest and generating an associated indicator based on a comparison.  However, in the same field of diagnostic ultrasound, Futamura teaches identifying shadows in the form of a probe mark, as shown in Fig. 13 and described in [0007] and [0114].  The “predominant” quadrant of the probe mark with respect to the target is assessed, as in [0114], which corresponds to a qualitative assessment analogous to a quantitative ratio.  A comparison between the relative size of the probe mark and shadow candidate and any overlap is assessed, as also in [0114] and shown in Fig. 13, which would signal to a user that the probe requires repositioning.  It would have been obvious to those skilled to provide a comparison between the probe mark’s “predominant” positioning with respect to a target in order to identify match or mismatch between the probe position and target, as taught by Futamura in [0114].  While the predominance is not quantified, it would have been obvious to compute the mark as a ratio of the full area, as shown in Fig. 13, as those skilled would be motivated to include a quantitative measure in addition to the qualitative visualization shown.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pedersen is cited for beginning recording ultrasound in response to the probe being held still.  Halmann is cited for detecting the absence of B-lines to determine the presence of pneumothorax.  Berkey is cited for identifying an abnormal condition, inclusive of pneumothorax, when lung sliding is not present and differentiates this from “normal lung sliding.”  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra, can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793